United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 16-4569
                         ___________________________

                              United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                                  Bernard Gleghorn

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                    Appeal from United States District Court
                  for the Eastern District of Missouri - St. Louis
                                  ____________

                            Submitted: January 10, 2018
                               Filed: March 2, 2018
                                  [Unpublished]
                                  ____________

Before SMITH, Chief Judge, MELLOY and SHEPHERD, Circuit Judges.
                             ____________

PER CURIAM.

      Bernard Gleghorn pleaded guilty in the district court1 to being a felon in
possession of a firearm. Gleghorn appeals his within-Guidelines sentence of 36

      1
       The Honorable Catherine D. Perry, United States District Judge for the Eastern
District of Missouri.
months’ imprisonment as substantively unreasonable. His plea agreement contained
an appeal waiver. See Guilty Plea Agreement at 7, United States v. Gleghorn, No.
4:15-cr-00532-CDP (E.D Mo. Jul. 6, 2016), ECF No. 38 (“[T]he Defendant hereby
waives all rights to appeal all sentencing issues other than Criminal History.”).

       We conclude that the appeal waiver is valid and should be enforced. Our
review of the record shows that Gleghorn entered into the plea agreement and the
appeal waiver knowingly and voluntarily. See Nguyen v. United States, 114 F.3d 699,
703 (8th Cir. 1997). Furthermore, Gleghorn’s argument that his sentence is
substantively unreasonable falls within the scope of the waiver, and no miscarriage
of justice will result from enforcing the waiver. See United States v. Scott, 627 F.3d
702, 704 (8th Cir. 2010) (de novo review of validity and applicability of appeal
waiver); United States v. Andis, 333 F.3d 886, 889–92 (8th Cir. 2003) (en banc)
(discussing enforcement of appeal waivers).

      Accordingly, we dismiss the appeal.
                     ______________________________




                                         -2-